DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
Paragraph [0037], line 7 describes, "the interface port 53 has a forward section 70 and a rearward section 72 of the coupler engager 58".  While the specification describe the reference number 70 to be the forward section of the interface port 53, Figure 6 shows the reference number 70 simply pointing at the middle portion of the coupler engager 58 and not the forward section of the interface port 53.  It is not clear which part of the interface port 53 is the forward section 70.  
Paragraph [0057], lines 9-10 describe, "mating interface protrusion and notch 228", and line 11 describes, "the notch or compliant protrusion 228".  However, the reference number 228 shown in Figures 11 and 13a does not point to any notch or protrusion.  Instead, the reference number 228 is only pointing to a flat circular surface.  Therefore, it is not clear what kind of shape or structure of notch or protrusion that the reference number 228 has.   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "60" and "64" have both been used to designate electrical ground.  


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “86” has been used to designate both connector ground and outer conductor engager.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “228” has been used to designate both interface surface and notch or compliant protrusion.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The examiner advises the applicant to use the same terminology with the corresponding reference number consistently throughout the entire specification for clear understanding.  
Paragraph [0027], lines 10, the examiner suggests the applicant to change "the master unit 22" to -- the DAS master unit 22 -- because line 7 describes, "a DAS master unit 22".  
Paragraph [0035], line 8 describe, "antenna ports 45 and 47."  Therefore, the examiner suggests the applicant to change "antenna interface ports 45 and 47" in lines 11-12 to -- antenna ports 45 and 47 --.  
Paragraph [0037], line 3, the examiner suggests the applicant to change (delete comma) "a threaded, outer surface 64" to -- a threaded outer surface 64 --.
While Paragraph [0045], line 3 describes, "the driver 116", but Paragraph [0046], line 7 describes, "the non-conductive driver 116".  
Paragraph [0050], line 2, it seems that "the cable connector 88" should be either -- the cable 88 -- or -- the connector 68 --.
The reference number "68" is described as "cable connector" or "connector assembly" or "connector".  The examiner suggests the applicant to use one same terminology with the reference number 68 consistently throughout the specification for clear understanding.  
Paragraph [0054], line 4, the examiner suggests the applicant to change "outer compliant jacket 104" to -- compliant outer jacket 104 --.  
Paragraph [0056], line 4 describes, "the planar surface 236", but lines 5-6 and 8 describes, "the surface 236".  
Paragraph [0055], line 5 describes, "an inwardly projecting lip 232", but then the specification simply describes, "lip 232".   However, Paragraph [0057], line 9 describes, radial lip 232".  Therefore, it is not clear whether the reference number 232 is simply a lip, or an inwardly projecting lip or a radial lip.  
Paragraph [0056], line 4, the examiner suggests the applicant to change "the planar surface 236" to -- the surface 236 --.  
Paragraph [0057], lines 9-10 describe, "mating interface protrusion and notch 228", but line 11 describes, "the notch or compliant protrusion 228".  It is clear that the reference number 228 can be a notch, but it is not clear whether the reference number 228 is a mating interface protrusion or a compliant protrusion.  
Paragraph [0058], lines 2-3 describe, "resilient non-radial spokes 250", but lines 4-5 describe, "the spokes 250" and line 6 describes, "The non-radial resilient spokes 250".  
The reference number "60" is described as "electrical ground", "ground" or "conductive ground".  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-3, 7-8, and 10-11 are objected to because of the following informalities:  
Claim 2, line 1, the examiner suggests the applicant to change "claim 1 the interface surface" to -- claim 1 wherein
Claim 3, lines 2-3, it seems that "the prepared end of the coaxial cable connector" should be -- the prepared end of the coaxial cable -- because claim 1, line 2 recites, "a prepared end of a coaxial cable".  
Claim 7, line 2, "a coaxial cable" should be -- the coaxial cable -- because line 1 already recites, "a coaxial cable".  
Claim 7, line 16, the examiner suggests the applicant to change "the lip" to -- the radial lip -- because claim 7, line 9 recites, "a radial lip".  
Claim 8, line 2, "an interface port" should be -- the interface port -- because claim 7, line 11 already recites, "an interface port". 
Claim 10, line 1, the examiner suggests the applicant to change "the boot" to -- the compliant boot --.
Claim 11, line 10, the examiner suggests the applicant to change "the lip" to -- the radial lip -- because claim 11, line 7 recites, "a radial lip".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The preamble of claim 1 recites, "A protection system for a coaxial cable connector, comprising".  However, because all the limitations in claims 1-9 do not recite any structural relationship to the coaxial cable connector, it is not clear how the protection system of the claimed invention can provide a protection to the coaxial cable connector.  
Claim 1, lines 4-5 recites, "a compliant protrusion".  The specification Paragraph [0057] was amended to identify the reference number 228 to be the compliant protrusion.  However, the reference number 228 shown in the drawing is only pointing at a flat surface and not pointing at any protrusion.  Therefore, it is still not clear what this compliant protrusion is.  
Claim 7, line 12 recites, "a raised edge of the interface surface".  However, line 3 recites, "the over-mold cap having a conical portion defining an interface surface and a raised edge".  It is not clear whether the raised edge of the interface surface is the same raised edge as the raised edge of the conical portion of the over-molded cap.  If these two raised edges are the same raised edge, is this raised edge a part of the conical portion or a part of the interface surface because lines 3-4 identified the interface surface and the raised edge as two separate parts of the conical portion.  
Claim 11 recites the limitation "the interface port" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 does not recite, "an interface port".  


Allowable Subject Matter
Claims 1, 7, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831